DETAILED ACTION
This communication is responsive to the application filed November 27, 2018, and the Response to Restriction Requirement filed December 8, 2020.  Claims 1-17 are currently pending.
Elected claims 1-12, 16, and 17 are under examination.
Elected claims 1-12, 16, and 17 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, 16, and 17, in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the grounds that there is no undue search burden in examining the claims in both Groups.  This is not found persuasive because the requirements that the restricted groups be independent or patentably distinct and that there is no serious search burden does not apply to lack of unity restrictions.  (MPEP 1850.)
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-12, 16, and 17 are under examination.

Priority
This application is the national stage entry of PCT/EP2017/062258, filed May 22, 2017, which claims priority to EP 16171720.2, filed May 27, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informality:  
The phrase “based on the total propylene-ethylene copolymer present in the composition” in the last line is unnecessary.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boragno et al. (WO 2014/095946) in view of Machl et al. (EP 2 014 715).
Regarding claims 1, 3, 11, 12, and 16, Boragno teaches a propylene composition comprising a propylene copolymer, preferably with ethylene as the comonomer.  (Abstract; p. 22, lines 9-20.)  The preferred melt flow index according to ISO 1133 is 0.1 to 1.0 g/10 min (see p. 21, line 29 – p. 22, line 2.)  
The difference between Boragno and the present claims is that Boragno is silent as to whether the copolymer is unimodal.  However, Boragno discloses that a suitable Ziegler-Natta catalyst for used in preparing the copolymer is taught by Machl.  (Boragno, p. 21, lines 24-26 (referencing EP 2 014 715).)  Machl teaches a process for the copolymerization of propylene and ethylene to form a random copolymer (and therefore a unimodal copolymer) in a single gas phase reactor in which the monomers are contacted with a Ziegler-Natta catalyst.  (paras. [0072]-[0073], [0076].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the catalyst and process of Machl to form the copolymer of Boragno because Borago teaches that the catalyst of Machl is appropriate.
To the extent the present claims recite limitations regarding pipes made from the claimed propylene composition, the examiner notes that the present claims recite a propylene copolymer composition.  Any characteristics of a pipe made from that copolymer would depend on molding conditions, etc., that are outside the scope of the claimed subject matter.  Thus, the limitations regarding the features of a pipe made from the copolymer are considered to be non-limiting.

Regarding claims 2 and 6, Boragno is silent as to the elution properties (claim 2) and the melt flow indices ratio (claim 6) of the propylene copolymer.  However, in view of the substantially propylene copolymer, the copolymer of Boragno will possess the claimed properties because elution fractions in a certain temperature range and melt flow properties are inherent properties.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 4, Boragno teaches that the ethylene is present in the copolymer in the amount of 1.0 to 5.0 mol% (see p. 22, lines 9-12), which is 0.6 to 3 wt.%.  This range overlaps the claimed range of 2.5 to 5.0 wt.%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Boragno.

Regarding claim 5, Boragno teaches that the propylene copolymer has a preferred cold xylene soluble content of 4.0 wt.% or less.  (p. 23, lines 1-3.)

Regarding claim 7, Boragno teaches that the propylene copolymer has an Mw/Mn of 3.0 to 8.0 (see p. 22, lines 27-29), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Boragno.

Regarding claims 8 and 9, claim 8 is a product-by-process claim reciting a process of producing the propylene copolymer composition recited in claim 1.  “[E]ven though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  Thus, because claim 1 is obvious (see paragraph 16 above), so is claim 8.

Regarding claim 10, Boragno teaches that the propylene composition further comprises additives.  (p. 23, lines 23-24.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boragno et al. (WO 2014/095946) in view of Machl et al. (EP 2 014 715) as applied to claim 12 above, and further in view of Li et al. (EP 2 489 685).
Regarding claim 17, Borgano in view of Machl teaches all of the limitations of claim 12.  (See paragraph 16 above, which is incorporated by reference herein.)
Boragno, as modified by Machl, further teaches that the Ziegler-Natta catalyst used to form the copolymer comprises a catalyst component containing magnesium, titanium, halogen, and an internal electron donor.  (Machl, para. [0076].)  
The difference between Boragno, as modified by Machl, and claim 17 is that, although Machl generally teaches that the internal donor may be an ester (see para. [0077]), Machl prefers phthalates.
However, substituting a different internal donor, including a polyol ester, in place of a phthalate is known in the art.  For example, Li teaches a Ziegler-Natta catalyst for the polymerization of propylene in which exemplar internal donors include not only phthalates but polyol esters that satisfy the limitations of claim 17.  (See paras. [0032]-[0033].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a polyol ester in place of the phthalate as the internal electron donor with the predictable result of forming a useful Ziegler-Natta catalyst because both internal donors are known.  (See MPEP 2143(I)(B).)  The examiner further notes that phthalates are known to be harmful, so one of ordinary skill would be motivated to substitute in another internal donor, such as a polyol ester, to avoid phthalate residues in the polymer product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763